Name: Commission Regulation (EC) No 1385/1999 of 28 June 1999 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July 1999 to 30 June 2000
 Type: Regulation
 Subject Matter: trade;  foodstuff;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R1385Commission Regulation (EC) No 1385/1999 of 28 June 1999 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July 1999 to 30 June 2000 Official Journal L 163 , 29/06/1999 P. 0007 - 0008COMMISSION REGULATION (EC) No 1385/1999of 28 June 1999amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July 1999 to 30 June 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products(1), as last amended by Commission Regulation (EC) No 562/98(2), and in particular Article 10 thereof,(1) Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows;(2) Whereas Commission Regulation (EEC) No 2999/92(3), as last amended by Regulation (EC) No 1124/1999(4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and the forecast balance fixing the quantities eligible for the specific supply arrangements for the period 1 July 1998 to 30 June 1999;(3) Whereas valuation of the requirements of the Madeiran market for the period 1 July 1999 to 30 June 2000 has led to establishment of a forecast supply balance as in the Annex;(4) Whereas the supply arrangements are applicable from 1 July; whereas, as a result, provision should be made for this Regulation to apply immediately;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2999/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 76, 13.3.1998, p. 6.(3) OJ L 301, 17.10.1992, p. 7.(4) OJ L 135, 29.5.1999, p. 39.ANNEX"ANNEXForecast supply balance covering processed fruit and vegetable products for Madeira for the period 1 July 1999 to 30 June 2000>TABLE>"